Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments dated June 17, 2022.
Claims 1-52 are pending.
Claims 13-24 and 40-49 were previously withdrawn as being directed to a non-elected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, and 11 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Christopher (US 5,419,314).
Regarding Claim 1, Christopher discloses:
A system suitable for delivering an agent including a plurality of particles to a target site, the system comprising: 
a gas that is deliverable from a gas source (Col 4 Lines 50-60 indicate that air/oxygen is supplied to catheter); and
a catheter (20) having a first wall defining a lumen (wall of catheter can be seen in Fig. 2, for example) sized for delivery of the agent to the target site, the catheter having a distal end terminating with a primary opening (23) of the lumen, an opposing proximal end (proximal end of catheter as seen in Fig. 2), and a longitudinal axis extending between the distal end and the proximal end (axis between the proximal and distal ends), and a secondary opening (24) formed at the distal end, wherein the secondary opening is configured to allow the gas to flow through the secondary opening to create a steady flow of the gas at an angle with respect to the longitudinal axis and prevent the plurality of particles from flowing through the secondary opening (see Fig. 6 showing the flow of gas through the catheter; also, the claimed device does not include the particles).

Regarding Claim 5, Christopher discloses wherein the secondary opening is formed through the first wall at the distal end (see Fig. 2, for example, showing openings 24 at the distal end through the wall).

Regarding Claim 6, Christopher discloses wherein an axis of the secondary opening is positioned at an angle with respect to the longitudinal axis of 30 degrees to 150 degrees (the angle is approximately 90 degrees).

Regarding Claim 8, Christopher discloses wherein a plurality of secondary openings are formed through the first wall at the distal end of the catheter (several openings 24 are shown).

Regarding Claim 11, Christopher discloses wherein an axis of at least one secondary opening of the plurality of secondary openings is positioned at an angle with respect to the longitudinal axis of 30 degrees to 150 degrees (the angle is approximately 90 degrees).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher (US 5,419,314) in view of Horvath et al. (US 2015/0051583).
Christopher discloses the invention substantially as claimed as stated above.
Regarding Claim 2, Christopher does not explicitly disclose wherein the secondary opening has a diameter less than 100 micrometers.  Horvath teaches making holes approximately 0.15mm with some margin of error (see Paragraph 0091).  The Examiner asserts that a person having ordinary skill in the art would appreciate that minor changes to hole size will not materially change the function of Christopher (see also Hamm, cited in the last Office Action disclosing holes as small as 0.040 mm and Howle et al., cited in last Office Action, indicating catheter side holes from 75-100 micrometers).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Christopher’s holes to have a diameter less than 100 micrometers.  Such a modification is a change in size that is known in the catheter art that does not change the function.

Regarding Claims 3-4 and 9-10, Christopher does not explicitly disclose wherein the secondary opening or each secondary opening are positioned not greater than 2.0 centimeters from the distal end of the catheter or 3.0 millimeters from the distal end of the catheter.  Horvath teaches placing a plurality of holes at distances of 2 and 3 mm from the tip (Paragraph 0093).  As Horvath explains, the number of holes can be two, three, or more, with the holes starting at 2 mm and then being spaced 1 mm further from the tip for each hole.  This configuration provides sufficient strength for the catheter to prevent it from buckling.  Also, slight changes to dimensions are considered obvious as being within the purview of one of ordinary skill in the art.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Christopher’s configuration to include Horvath’s hole location.  Such a modification provides sufficient material between the holes and the tip to prevent unwanted buckling of the catheter.

Claim 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher (US 5,419,314) in view of Adams et al. (US 2012/0022502).
Christopher discloses the invention substantially as claimed as stated above.
Regarding Claims 7 and 12, Christopher does not explicitly disclose wherein an axis of the secondary opening is positioned at an angle with respect to the longitudinal axis of less than 90.degree. in a proximal direction and a diameter of the secondary opening is greater than an average diameter of the plurality of particles; and wherein an axis of at least one secondary opening of the plurality of secondary openings is positioned at an angle with respect to the longitudinal axis of less than 90.degree. in a proximal direction and a diameter of the at least one secondary opening is greater than an average diameter of the plurality of particles.  Adams teaches using angled holes (Fig. 4B, for example with holes 450 at an angle of about 15-75 degrees (Paragraph 0017)) to optimize flow efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Christopher’s holes to include Adams’ angle.  Such a modification optimizes flow efficiency.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Christopher (US 5,419,314) in view of McGrail et al. (US 2011/0130632).
Christopher discloses the invention substantially as claimed as stated above.
Regarding Claim 25, Christopher does not explicitly disclose an endoscope, the endoscope comprising: an accessory channel extending along at least a portion of a length of the endoscope; and a lens positioned at a distal surface of the endoscope, wherein the catheter is movable within the accessory channel in a distal direction and an opposing proximal direction, and with the catheter in an extended position, the catheter extends distally from the distal surface such that the secondary opening is external to the accessory channel.  McGrail teaches using an endoscope (10) having an accessory channel (36), a lens (210), and wherein the catheter is movable within the accessory channel in a distal direction and an opposing proximal direction, and with the catheter in an extended position, the catheter extends distally from the distal surface such that the secondary opening is external to the accessory channel (Paragraph 0081 indicates that the channel 36 is designed to guide insertion of a catheter; the language is functional in nature and the structure of the references when combined reads on the functional limitation because Christopher’s catheter would extend beyond McGrail’s distal surface such that the tool would be properly visualized).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamm’s system to include McGrail’s endoscope.  Such a modification uses standard equipment (a generic endoscope) in a standard way to provide visualization of a target area to ensure proper tool placement.  Here, the endoscope can be used to make sure Hamm’s catheter device is placed correctly.
 
Allowable Subject Matter
Claims 26-39 and 50-52 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious in combination with the other features the positive recitation of the agent and the plurality of particles.  The claims require a particle size and secondary opening diameter such that the particles are prevented from flowing through the secondary openings.  Neither Christopher nor Hamm disclose the relative sizes of secondary openings and any agent being used in the device.  For at least these reasons, the claims overcome the art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795